        CASE 0:18-mc-00082-JNE-HB Document 1 Filed 10/23/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


IN RE:                                          )
                                                )
REQUEST FOR JUDICIAL                            )
ASSISTANCE FROM THE NATIONAL                    )
FIRST INSTANCE COURT IN LABOR                   )
MATTERS NO. 30 IN BUENOS AIRES,                 )      Misc. No.
ARGENTINA IN THE MATTER OF                      )
CARLOS ALBERTO ROSERO                           )
RIASCOS V. DISTRIBUIDORA                        )
CUMMINS, ET AL.                                 )


     EX PARTE APPLICATION FOR ORDER PURSUANT TO 28 U.S.C. § 1782(a)

        Erica H. MacDonald, United States Attorney for the District of Minnesota, by the

undersigned Assistant United States Attorney, Andrew Tweeten, petitions this Court for an

Order    pursuant   to   28   U.S.C.    §   1782(a),   appointing   Andrew     Tweeten,

Assistant United States Attorney, as Commissioner for the purposes of obtaining

documents from Wells Fargo Shareowner Services (“Wells Fargo”). Certain information

has been requested by the National First Instance Court in Labor Matters No. 30 in

Buenos Aires, Argentina (“Argentine Court”), pursuant to a Letter of Request issued by

that court in connection with a civil judicial proceeding captioned: Carlos Alberto

Rosero Riascos v. Distribuidora Cummins, et al., Ref No. 2896/16.

        The grounds for this Ex Parte Application are more fully articulated in the

Memorandum of Law that has been simultaneously filed with the Application. A proposed
      CASE 0:18-mc-00082-JNE-HB Document 1 Filed 10/23/18 Page 2 of 2



Order is also provided for the convenience of the Court.

Dated: October 23, 2018                         Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                 s/ Andrew Tweeten

                                                BY: ANDREW TWEETEN
                                                Assistant U.S. Attorney
                                                Attorney ID Number 0395190
                                                600 U.S. Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415
                                                (612) 664-5600
                                                andrew.tweeten@usdoj.gov
